DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-15 of prior U.S. Patent No. 10,579,684. This is a statutory double patenting rejection.
Instant application
U.S. Patent No. 10,579,684
7.  A method for monitoring a computer network, the method comprising: 
obtaining a digital representation of a local neighborhood structure of a particular node in the computer network in a computer-readable non-volatile memory;  
determining a numerical value characteristic of the particular node's relevance;  
monitoring the particular node, if said particular node is relevant according to a given measure;  and 
outputting the numerical value to a user, 
characterized in that the numerical value is determined based on the 
the numerical value is determined based on degrees of all sets of nodes in the computer network reachable from the particular node using at most k edges, where k is a fixed preset number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting nodes inside the set to nodes outside. 

obtaining a digital representation of a local neighborhood structure of a particular node in the computer network in a computer-readable non-volatile memory;  
determining a numerical value characteristic of the particular node's relevance;  
monitoring the particular node, if said particular node is relevant according to a given measure;  and 
outputting the numerical value to a user, characterized in that the numerical value is determined based on the neighborhood structure of the particular node, wherein 


preparing an index which associates one or more keywords with a page reference (URL);  
assigning a numerical relevance value to each page;  
receiving one or more keywords from a user;  

ordering the list by the numerical relevance value of the page references, at least in part;  and outputting the list to a user, wherein said numerical relevance value for each particular page is determined by: 
obtaining a digital representation of a local neighborhood structure of the particular page in the computer network in a computer-readable non-volatile memory;  
determining a numerical value characteristic of the particular page's relevance;  and 
outputting the numerical value to a user, 
characterized in that the numerical value is determined based on the neighborhood structure of the particular page, and wherein the numerical value is determined based on degrees of all sets 

preparing an index which associates one or more keywords with a page reference (URL);  
assigning a numerical relevance value to each page;  receiving one or more keywords from a user;  
using the index to select a list of page references, based on the keywords;  
outputting the list to a user, wherein said numerical relevance value for each particular page is determined by: 
obtaining a digital representation of a local neighborhood structure of the particular page in the computer network in a computer-readable non-volatile memory;  
determining a numerical value characteristic of the particular page's relevance, and 
outputting the numerical value to a user, 
characterized in that the numerical value is determined based on the neighborhood structure of the particular page, and wherein the numerical value is determined based on degrees of all sets of pages in the computer network reachable from the particular page using 

selecting a network element in a computer network;  
obtaining a digital representation of a local neighborhood structure of the selected network element in the computer network in a computer-readable non-volatile memory; and 
determining a relevance of the selected network element;  
generating a control signal, based on the determined relevance; and 

characterized in that the relevance is determined based on said local neighborhood structure of the selected network element is determined as a numerical value determined based on degrees of all sets of nodes in the computer network reachable from the network element using at most k edges, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting nodes inside the set to nodes outside. 

selecting a network element in a computer network;  
obtaining a digital representation of a local neighborhood structure of the selected network element in the computer network in a computer-readable non-volatile memory;  
determining a relevance of the selected network element;  
generating a control signal, based on the determined relevance; and 

characterized in that the relevance is determined based on said local neighborhood structure of the selected network element is determined as a numerical value determined based on degrees of all sets of nodes in the computer network reachable from the network element using at most k edges, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting nodes inside the set to nodes outside. 

10.  The method according to claim 9, wherein the control signal is sent to the selected network element.
11.  The method according to claim 9, wherein the control signal is sent to at least one neighbor element of the selected element. 
11.  The method according to claim 9, wherein the control signal is sent to at least one neighbour element of the selected element. 


12.  The method according to claim 9, wherein the selected network element is a neighbour of the network element to which the control signal is sent.
13.  The method according to claim 10, wherein the control signal is generated, based on the determined relevance. 
13.  The method according to claim 10, wherein the control signal is generated, based on the determined relevance. 
14.  The method according to claim 9, further comprising comparing the relevance with a current or projected load and changing connectivity/capacity of the network element, if a certain threshold is surpassed. 
14.  The method according to claim 9, further comprising comparing the relevance with a current or projected load and changing connectivity/capacity of the network element, if a certain threshold is surpassed. 
15.  A network controller, adapted to execute a method according to claim 10. 
15.  A network controller, adapted to execute a method according to claim 9. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,579,684 in view of van de Bruggen (U.S. Publication Number 2014/0214946, hereafter referred to as “Bruggen”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 10,579,684 recites a method which implements the computerized method as recited in claims 1-6 of this instant application. However, the claims of U.S. Patent No. 10,579,684 does not explicitly disclose that the particular node is the particular user, the number of edges is the number of connections, and the numerical value is determined based on degrees of all sets of users in the social network reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside.
Bruggen teaches the particular node is the particular user, the number of edges is the number of connections, and the numerical value is determined based on degrees of all sets of users in the social network reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside ([0023]: A social networking service may represent the connections of its members as a social graph number of edges connecting the node representing the member and the node representing the recommended member.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method in the claims of U.S. Patent No. 10,579,684 with the teaching about recommended connections for a member of a social networking service of Bruggen because it would provide a member of a social networking service with a plurality of connection recommendations and allows the member to send connection invitations to all (or a subset) of those recommended connections simultaneously (Bruggen, [0017]).

Instant application
U.S. Patent No. 10,579,684
1.  A computer-implemented method for determining a relevance or rating score of a particular user in an electronic social network, the method comprising: 
obtaining a digital representation of a local connection structure of the particular user in the network in a computer-readable non-volatile memory;  

outputting the numerical value, 
characterized in that the numerical value is determined based on the connection structure of the particular user, and wherein 
the numerical value is determined based on degrees of all sets of users in the social network reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside. 

obtaining a digital representation of a local neighborhood structure of the particular node in the computer network in a computer-readable non-volatile memory;  

outputting the numerical value to a user, 
characterized in that the numerical value is determined based on the neighborhood structure of the particular node, and wherein 
the numerical value is determined based on degrees of all sets of nodes in the computer network reachable from the particular node using at most k edges, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting nodes inside the set to nodes outside. 

   2.  The method according to claim 1, wherein the number of edges k is equal to 2.

3.  The method according to claim 1, wherein the number of edges k is equal to 3. 
4.  The method of claim 1, wherein the numerical value is obtained as a real number. 
    4.  The method of claim 1, wherein the numerical value is obtained as a real number. 
5.  The method of claim 2, wherein the degree is combined with a logarithm of the degree. 
5.  The method of claim 2, wherein the degree is combined with a logarithm of the degree.
6.  The method of claim 2, wherein the numerical value is scaled by a logarithm of twice the particular node's degree.
    6.  The method of claim 2, wherein the numerical value is scaled by a logarithm of twice the particular node's degree.



Claim Objections
Claims 1 and 7-9 are objected to because of the following informalities:  
Regarding claim 1, the recited “characterized in that the numerical value…” in line 8-9 which is a grammatical error.
Claims 7-8 are objected under the same rationale as claim 1.
Regarding claim 8, the abbreviation “URL” in line 3 should be spelled out before using its abbreviation form.
characterized in that the relevance…” in line 10-11 which is a grammatical error.
Regarding claim 9, the word “and” in the end of line 6 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites obtaining a digital representation of a local connection structure of the particular user in the network in a computer-readable non-volatile memory;  determining a numerical value characteristic of the particular user's relevance;  and outputting the numerical value, characterized in that the numerical value is determined based on the connection structure of the particular user, and wherein the numerical value is determined based on degrees of all sets of users in the social network reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside. 
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, collecting information, analyzing it, and displaying certain 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a computer, an electronic social network and a computer-readable non-volatile memory to perform the steps. The computer, the electronic social network and the computer-readable non-volatile memory in the steps is recited at a high-level of generality (i.e., a generic processor or computer, a computer network and computer components such as memory or cache performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer, an electronic social network and a computer-readable non-volatile memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for collecting 

	Claims 2-3 recite that limitation of the number of connections k is equal to 2 or 3, as drafted, is a process that, under its broadest reasonable interpretation, setting number of connections to a positive integer number, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	
Claim 4 recites that limitation of the numerical value is obtained as a real number, as drafted, is a process that, under its broadest reasonable interpretation, setting a value to a real number then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 5 recites that limitation of the degree is combined with a logarithm of the degree, as drafted, is a process that, under its broadest reasonable interpretation, setting a value to a logarithm number, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 6 recites that limitation of the numerical value is scaled by a logarithm of twice the particular node's degree, as drafted, is a process that, under its broadest reasonable interpretation, multiplying a value with a logarithm number, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 7 recites obtaining a digital representation of a local neighborhood structure of a particular node in the computer network in a computer-readable non-volatile memory; determining a numerical value characteristic of the particular node's relevance; monitoring the particular node, if said particular node is relevant according to a given measure; and outputting the numerical value to a user, characterized in that the numerical value is determined based on the neighborhood structure of the particular node, wherein the numerical value is determined based on degrees of all sets of nodes in the computer network reachable from the particular node using at most k edges, where k is a fixed preset number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting nodes inside the set to nodes outside. 
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, collecting information, analyzing it, and displaying certain results which can be performed in the human mind, or by a human using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a computer, an computer network and a computer-readable non-volatile memory to perform the steps. The computer, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer, an computer network and a computer-readable non-volatile memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for collecting information, analyzing it, and displaying certain results cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neil et al. (U.S. Publication Number 2015/0020199, hereafter referred to as “Neil”) in view of Hatami-Hanza (U.S. Publication Number 20110218960), and further in view of van de Bruggen (U.S. Publication Number 2014/0214946, hereafter referred to as “Bruggen”).
Regarding claim 1, Neil teaches A computer-implemented method for determining a relevance or rating score of a particular user in an electronic social network ([0009]: discloses that dynamic social network analysis may be amenable to this kind of analysis), the method comprising: 
obtaining a digital representation of a local connection structure of the particular user in the network in a computer-readable non-volatile memory ([0103] and Fig. 4: discussing about historical parameters of a network are determined at 410 to determine normal activity levels; for example, the historical parameters may include the number of connections on an edge at various time periods; [0009]: discloses that some embodiments of the present invention may have applications outside of cyber security (e.g. in dynamic social network analysis));  
determining a numerical value characteristic of the particular user's relevance [0104] and Fig. 4: discussing about a plurality of paths in the network are enumerated at 
Neil does not explicitly teach outputting the numerical value, characterized in that the numerical value is determined based on the connection structure of the particular user, and wherein the numerical value is determined based on degrees of all sets of users in the social network reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside. 
Hatami-Hanza teaches outputting the numerical value, characterized in that the numerical value is determined based on the connection structure of the particular user ([0132]: discussing about the graphical representation is displayed by selecting the desired number of associates of one or more first level nodes, i.e. subject matters, and for each node and its associate calculate the normalized distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil with the teaching about social knowledge discovery and representation of Hatami-Hanza because it provides a straight answer to the client question, or queries according to the latest stage of knowledge in the form of various types of services that the client may demand (Hatami-Hanza, para [0016]).
Bruggen teaches wherein the numerical value is determined based on degrees of all sets of users in the social network reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside ([0023]: A social networking service may represent the connections of its members as a social graph having nodes and edges. The nodes may represent different entities and the edges represent various associations or relationships between entities. A degree may represent the number of edges connecting the node representing the member and the node representing the recommended member.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil and Hatami-Hanza with the teaching about recommended connections for a member of a social networking service of Bruggen because it would provide a member of a social networking service with a plurality of connection recommendations and allows the member to send connection invitations to all (or a subset) of those recommended connections simultaneously (Bruggen, [0017]).
 
Regarding claim 2, Neil in view of Hatami-Hanza and Bruggen teaches wherein the number of connections k is equal to 2 (Bruggen, [0023]: discussing about the member may have to be a connected within a certain degree (e.g., a second degree connection) with the recommended member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil and Hatami-Hanza with the teaching about recommended connections for a member of a 
 
Regarding claim 3, Neil in view of Hatami-Hanza and Bruggen teaches wherein the number of connections k is equal to 3 (Bruggen, [0023]: discussing about the member may have to be a connected within a certain degree with the recommended member. It is inherent that the certain degree is a third degree connection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil and Hatami-Hanza with the teaching about recommended connections for a member of a social networking service of Bruggen because it would provide a member of a social networking service with a plurality of connection recommendations and allows the member to send connection invitations to all (or a subset) of those recommended connections simultaneously (Bruggen, [0017]).
 
Regarding claim 4, Neil in view of Hatami-Hanza and Bruggen teaches wherein the numerical value is obtained as a real number (Bruggen, [0023]: discussing about the member may have to be a connected within a certain degree with the recommended member. It is inherent that the certain degree is a real number degree connection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil and 

Regarding claim 7, Neil teaches A method for monitoring a computer network (para [0103]-[0104]), the method comprising: 
obtaining a digital representation of a local neighborhood structure of a 
particular node in the computer network in a computer-readable non-volatile memory (para [0103] and Fig. 4: discussing about historical parameters of a network are determined at 410 to determine normal activity levels; for example, the historical parameters may include the number of connections on an edge at various time periods);
determining a numerical value characteristic of the particular node's relevance (para [0104] and Fig. 4: discussing about a plurality of paths in the network are enumerated at 420 as part of a graph representing the network; and each computing system may be a node in the graph and the sequence of connections between two computing systems may be a directed edge in the graph);
monitoring the particular node, if said particular node is relevant 
according to a given measure (para [0044]: discussing about monitoring a computer network in real time, and any scheme applied to computer network data at an enterprise-level (20,000 or more individual Internet Protocol ("IP") addresses) needs to be fast). 

Hatami-Hanza teaches outputting the numerical value to a user, characterized in that the numerical value is determined based on the neighborhood structure of the particular node ([0132]: discussing about the graphical representation is displayed by selecting the desired number of associates of one or more first level nodes, i.e. subject matters, and for each node and its associate calculate the normalized distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil with the teaching about social knowledge discovery and representation of Hatami-Hanza because it provides a straight answer to the client question, or queries according to the latest stage of knowledge in the form of various types of services that the client may demand (Hatami-Hanza, para [0016]).
Bruggen teaches wherein the numerical value is determined based on degrees of all sets of nodes in the computer network reachable from the particular node using at most k edges, where k is a fixed preset number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting nodes inside the set to nodes outside ([0023]: A social networking service number of edges connecting the node representing the member and the node representing the recommended member.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil and Hatami-Hanza with the teaching about recommended connections for a member of a social networking service of Bruggen because it would provide a member of a social networking service with a plurality of connection recommendations and allows the member to send connection invitations to all (or a subset) of those recommended connections simultaneously (Bruggen, [0017]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neil in view of Hatami-Hanza, in view of Bruggen, and further in view of Kunal et al. (U.S. Patent Number 8,311,950, hereafter referred to as “Kunal”).
Regarding claim 5, Neil in view of Hatami-Hanza and Bruggen teaches the method of claim 2 as discussed above. Neil in view of Hatami-Hanza and Bruggen does not explicitly teach wherein the degree is combined with a logarithm of the degree.
Kunal teaches wherein the degree is combined with a logarithm of the degree (col 11 ln 32-40: discussing about a function that uses a logarithmic relationship between the number of directional links to a node (e.g., views by other users) and the amount by which a score is boosted).

of Kunal because the function is able to account for large variations (e.g., variations by a factor of 10, 100, 1000, etc.) in the number of directional links that may be present for users by using a function with a logarithmic relationship (Kunal, col 11 ln 32-40).

Regarding claim 6, Neil in view of Hatami-Hanza and Bruggen teaches the method of claim 2 as discussed above. Neil in view of Hatami-Hanza and Bruggen does not explicitly teach wherein the numerical value is scaled by a logarithm of twice the particular node's degree.
Kunal teaches wherein the numerical value is scaled by a logarithm of twice the particular node's degree (col 15 ln 33-50: discussing about the weight can be determined by the logarithm of the number of owners (nodes) that are strongly associated with the particular subject of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil, Hatami-Hanza and Bruggen with the teaching about using a logarithmic relationship
of Kunal because a logarithmic function can protect a naive viewer node (e.g., a viewer that accidentally/unintentionally ended-up viewing content from a few owner nodes that are strongly associated with the particular subject of interest) from receiving a heavily weighted score (Kunal, col 15 ln 33-50).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (U.S. Publication Number 2004/0249824, hereafter referred to as “Brockway”) in view of Neil, and further in view of Bruggen.
 Regarding claim 8, Brockway teaches A method for searching a computer network, the method comprising:
preparing an index which associates one or more keywords with a page reference (URL) (para [0104] and Fig. 7: discussing about providing 646 a semantics-based search index 400 by storing in the semantics-bases search index search keywords from documents according to semantics from selected document structure templates; para [0035]: discussing about documents include static files in markup languages, such as static HTML files);
assigning a numerical relevance value to each page (para [0098] and Fig. 5: discussing about the exemplary semantics-based search index records of FIG. 5 show relevance 576 as part of their data. One exemplary measure of relevance is a count of how many times a keyword occurs in a partition of document structure. Another example of a measure of relevance is where a keyword occurs in a partition of document structure);
receiving one or more keywords from a user (para [0105] and Fig. 7: discussing about receiving 650 from a client 518 a search query message comprising search terms 657);
using the index to select a list of page references, based on the keywords (para [0130] and Fig. 7: discussing about creating 654 from the retrieved index entries 660 a search result message 662);
ordering the list by the numerical relevance value of the page references, at least in part (para [0136] and Fig. 7: discussing about creating 654 a search result message 662 also includes sorting 664 search result message entries according to measures of relevance 672 for entries in the search result message 662); and  
outputting the list to a user (para [0152] and Fig. 7: discussing about transmitting 656 a search result message 662 to a client 518),
outputting the numerical value to a user (para [0098] and Fig. 5: discussing about the exemplary semantics-based search index records of FIG. 5 show relevance 576 as part of their data).
However, Brockway does not explicitly teach the further limitations as claimed.  
Neil teaches wherein said numerical relevance value for each particular page is determined by: obtaining a digital representation of a local neighborhood structure of the particular page in the computer network in a computer-readable non-volatile memory (para [0103] and Fig. 4: discussing about historical parameters of a network are determined at 410 to determine normal activity levels; for example, the historical parameters may include the number of connections on an edge at various time periods);
determining a numerical value characteristic of the particular page's 
relevance (para [0104] and Fig. 4: discussing about a plurality of paths in the network are enumerated at 420 as part of a graph representing the network; and each computing system may be a node in the graph and the sequence of connections between two computing systems may be a directed edge in the graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for searching for information 
	Bruggen teaches characterized in that the numerical value is determined based on the neighborhood structure of the particular page, and wherein the numerical value is determined based on degrees of all sets of pages in the computer network reachable from the particular page using at most k edges, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting pages inside the set to pages outside ([0023]: A social networking service may represent the connections of its members as a social graph having nodes and edges. The nodes may represent different entities and the edges represent various associations or relationships between entities. A degree may represent the number of edges connecting the node representing the member and the node representing the recommended member.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for searching for information of Brockway and Neil with the teaching about recommended connections for a member of a social networking service of Bruggen because it would provide a member of a social networking service with a plurality of connection recommendations and allows the member to send connection invitations to all (or a subset) of those recommended connections simultaneously (Bruggen, [0017]).

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neil in view of Bruggen.
Regarding claim 9, Neil teaches A method for controlling an element in a computer network (para [0103]-[0104]), the method comprising: 
selecting a network element in a computer network (para [0132]: discussing about periodically polling a plurality of host agents for data at 610);
obtaining a digital representation of a local neighborhood structure of the selected network element in the computer network in a computer-readable non-volatile memory (para [0103] and Fig. 4: discussing about historical parameters of a network are determined at 410 to determine normal activity levels; for example, the historical parameters may include the number of connections on an edge at various time periods); and 
determining a relevance of the selected network element (para [0104] and Fig. 4: discussing about a plurality of paths in the network are enumerated at 420 as part of a graph representing the network; and each computing system may be a node in the graph and the sequence of connections between two computing systems may be a directed edge in the graph);
generating a control signal, based on the determined relevance (para [0104] and Fig. 4: discussing about a statistical model is applied to the graph on a sliding window basis at 430 to detect anomalous behavior); and 
sending the control signal to the selected network element (para [0104] and Fig. 4: discussing about data pertaining to the detected anomalous behavior is displayed to a user at 440).
Neil does not explicitly teach characterized in that the relevance is determined based on said local neighborhood structure of the selected network element is 
Bruggen teaches characterized in that the relevance is determined based on said local neighborhood structure of the selected network element is determined as a numerical value determined based on degrees of all sets of nodes in the computer network reachable from the network element using at most k edges, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of edges connecting nodes inside the set to nodes outside ([0023]: A social networking service may represent the connections of its members as a social graph having nodes and edges. The nodes may represent different entities and the edges represent various associations or relationships between entities. A degree may represent the number of edges connecting the node representing the member and the node representing the recommended member.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil with the teaching about recommended connections for a member of a social networking service of Bruggen because it would provide a member of a social networking service with a plurality of connection recommendations and allows the member to send connection 
 
Regarding claim 10, Neil in view of Bruggen teaches wherein the control signal is sent to the selected network element (Neil, para [0104] and Fig. 4: discussing about data pertaining to the detected anomalous behavior is displayed to a user at 440).

Regarding claim 11, Neil in view of Bruggen teaches wherein the control signal is sent to at least one neighbour element of the selected element (Neil, para [0118]: discussing about UHCA may send as much detail as possible about the network connection state back to the collection server to provide additional information for other applications).

Regarding claim 12, Neil in view of Bruggen teaches wherein the selected network element is a neighbour of the network element to which the control signal is sent (Neil, para [0106]: discussing about host agents generally use a Unified Host Collection Agent ("UHCA") that uploads data from the host to a server for anomaly detection).

Regarding claim 13, Neil in view of Bruggen teaches wherein the control signal is generated, based on the determined relevance (Neil, para [0104] and Fig. 4: discussing about a statistical model is applied to the graph on a sliding window basis at 430 to detect anomalous behavior).

Regarding claim 15, Neil in view of Bruggen teaches a network controller, adapted to execute a method according to claim 10 (Neil, para [0035 and Fig. 2: discussing about a computing system, or "system" 200).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neil in view of Bruggen, and further in view of Appel et al. (U.S. Publication Number 2015/0074122, hereafter referred to as “Appel”).
Regarding claim 14, Neil in view of Bruggen teaches the method of claim 9 as discussed above. Neil in view of Bruggen does not explicitly teach comparing the relevance with a current or projected load and changing connectivity / capacity of the network element, if a certain threshold is surpassed.
Appel teaches comparing the relevance with a current or projected load and changing connectivity / capacity of the network element, if a certain threshold is surpassed (para [0025]: discussing about this method will indicate that individual b 112 should connect with individual h 116 before individual g 118 since individual h 116 is closer (by "closer," as used herein, it is meant that the path between the two nodes is shorter than other paths, e.g., the number of edges between two nodes as their distance) in the social network 102 than individual g 118 (3 edges)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method path scanning of Neil and Bruggen with the teaching about social recommendation of Appel because it would provide more related users in the social network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beshai et al. (US 20040114539) discloses that a first-order group is formed by connecting a number of zero-order groups (i.e., a number of edge nodes) using a static or agile connector. The size of a first-order group is determined by the dimension of the connector. A second-order group is formed by connecting a number of first-order groups using a static or an agile connector. Each edge node in a first-order group has at least a single-channel path to an edge node within each other first-order group.
Huibers et al.	 (US 20130339358) discloses that a social network can be viewed as a network of vertices, wherein each vertex represents a social entity, e.g., a person, a company, etc. An edge between two vertices can represent a direct relationship (e.g., a "friend" relationship) between the entities that correspond to the two vertices. A distance between two vertices in a social network can be defined as the number of edges in a shortest path between the two vertices in the social network.  
Patterson (US 20140188994) discloses that a number of attributes described within social networks may be stored in a database, associated with each user (also referred to herein as nodes) and strength of influence (also referred to herein as edges or distances).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

March 23, 2022